Mr. Presiding Justice Shepard delivered the opinion of the Court. This is an appeal from an interlocutory order of injunction. The statute permits an appeal from such an order only “ when such appeal is taken within thirty days from the entry of such interlocutory order or decree, and is perfected in said Appellate Court within sixty days from the entry of such order or decree.” Chap. 69, Rev. Stat., Sec. 24. The order of injunction was on July 17, 1893. The transcript of the record of the Circuit Court was not filed here until September 25, 1893, which was more than sixty days from the date of the order. The objection goes to the jurisdiction of this court, and must be raised by this court. An appeal is not perfected in this court until the transcript is filed here. The appeal must be dismissed.